

117 HR 814 IH: Union Accountability Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 814IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Hern introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo nullify the effect of Executive Order 14003 relating to the Federal workforce, and for other purposes.1.Short titleThis Act may be cited as the Union Accountability Act. 2.Prohibition on carrying out Executive Order 14003(a)FindingsCongress finds the following:(1)On January 22, 2021, President Biden overturned four of former President Trump’s Executive orders to limit collective bargaining and taxpayer-funded union time.(2)In 2019, bargaining unit employees spent 2,606,390 hours performing union-related duties and cost the taxpayer $163,327,235.21.(3)Federal agencies spent roughly $16 million on salaries for union negotiators.(4)In 2019, the operation of labor organizations costs the American taxpayer an additional $28,340,193.73.(b)Prohibition(1)In generalThe provisions of Executive Order 14003 (86 Fed. Reg. 7231; relating to the Federal workforce) shall have no force or effect.(2)Effective dateThis subsection shall take effect as if enacted on January 22, 2021.(c)Limitation on fundsNo Federal funds may be used to implement, administer, or otherwise carry out Executive Order 14003.